Citation Nr: 1437113	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  03-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis (right knee disability).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990 and from August 1990 to August 1993, with subsequent service in the Air National Guard. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at Central Office.  A transcript of the hearing is of record. 

In October 2007, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development. 

In an August 2008 decision, the Board denied service connection for a left knee disability and denied increased evaluations for chondromalacia and arthritis of the right knee and for a left Achilles tendon repair. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the August 2008 decision concerning the denial for increased evaluations for right knee chondromalacia and arthritis and service connection for a left knee disability, and remanding those matters to the Board for compliance with the instructions in the Joint Motion. 

In a November 2009 decision, the Board denied service connection for a left knee disability and denied increased evaluations for right knee chondromalacia and arthritis, on both a schedular and extraschedular basis. 

The Veteran appealed that decision to the Court.  Following submission of written arguments by the Parties, the Court, in an August 2011 memorandum decision, set aside the November 2009 Board decision with regard to the denial of service connection for a left knee disability and extraschedular consideration for a right knee disability.  The Court remanded these matters to the Board for further proceedings consistent with the Court's decision.  The Court affirmed the remainder of the Board decision.

In January 2012, the Board remanded the claims currently on appeal to the RO via the AMC for additional development.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Board apologies to the Veteran for the delay in the full adjudication of his case. 


FINDINGS OF FACT

1.  A left knee disability was not caused or aggravated by active duty service or a service-connected disability.

2.  Pursuant to the January 2012 Board Remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected chondromalacia of the right knee, with instability and arthritis.

3.  The evidence of record reflects that the Veteran's service-connected chondromalacia of the right knee, with instability and arthritis, does not result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310 (2005), 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran argues that he has a left knee disability as a result of his service, or, in the alternative, as a result of his service-connected right knee disability. 

In the memorandum decision, the Court found that the Board's November 2009 analysis of direct service connection was adequate.  Accordingly, the Board will not discuss the theory of direct service connection or the related issue of continuity of symptomatology in this opinion.  The Board will only discuss the issue of secondary service connection and specifically the theory of aggravation.  The service and post-service medical evidence of record, overall, clearly indicates the Veteran did not have left knee disability during service (notwithstanding indications within the record, as noted below).  While the Board's prior decision was vacated, the discussion regarding this issue, as fully supported by the Court, fully addressed this issue and is part of the Veteran's record.  In light of the Court's finding, further discussion of this issue is simply not necessitated.  The best evidence (not all the evidence, but the best evidence) in this case clearly indicates the Veteran did not have this problem during service. 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2005).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disorder, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2013). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of benefits for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)). 

The Board finds no prejudice to the Veteran in evaluating the aspect of the claim involving secondary service connection under either the old or new criteria, which came in effect in October 2006 to address the Allen decision.  The Board has reviewed this case under both Allen and the old and new criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004). 

Service connection is currently in effect for two right knee disabilities (chondromalacia of the right knee, with instability, and right knee arthritis), and left Achilles tendon repair. 

A March 1990 separation examination report includes a normal clinical evaluation of the Veteran's lower extremities.  A January 1993 service treatment entry documents that the Veteran had some crepitus present on extension of both knees. The impression provided was chondromalacia patella on the right.  Service treatment records do not show that the Veteran received any treatment for left knee symptoms.  Medical personnel appear aware of the physical finding of bilateral crepitus, but rendered only an impression of chondromalacia of his right knee.  This tends to show that the Veteran had no left knee pathology during service. 

A March 1996 service examination report (apparently in association with National Guard duty), also shows that his lower extremities were clinically evaluated as normal. 

Post-service non-military medical evidence consists of VA and non-VA reports dated between 1993 and 2008.  This evidence includes a June 1996 VA examination report in which the examiner addressed the Veteran's right knee and Achilles tendon symptoms and made a single reference to the Veteran's left knee stating: "[h]e also notes, however, that the left knee has become somewhat of a problem, although not as severe as the right." 

Several VA reports, dated beginning in 2001, show that the Veteran was advised to lose weight and to exercise.  

The next mention of the Veteran's left knee in a clinical record is found in August and September 2002 notes from Georgetown University Hospital and Ballston Orthopedics.  These notes show that the Veteran complained of bilateral knee pain of 1 to 2 years and that it hurt to climb stairs.  He was diagnosed with probable patellofemoral syndrome in August 2002. 

A QTC examination report, dated in November 2002, documents the Veteran's assertion that he had been told that he had bilateral chondromalacia of both knees.  The diagnosis was bilateral degenerative osteoarthritis.  Associated X-rays revealed osteoarthritis in both knees.  June 2003 private treatment reports show treatment for a left knee injury.  A leave request, dated in July 2003, shows that the Veteran requested leave for surgical repair of a ruptured left knee tendon. 

These documents do not tend to show onset of a left knee disability during service or any relationship between the Veteran's left knee disability and a service connected disability, providing some evidence against this claim.

The Veteran apparently does not appear to be an accurate historian of his disability in a clinical setting.  An August 2003 VA clinic record includes the following (capitalization corrected): 

Pt gets all care from PMD; c/o pain R knee x mid June, gives long, rambling story that does not quite hold together. States he has ACL [(anterior cruciate ligament] tear but has not had an MRI [magnetic resonance imaging study]; has seen multiple providers on this injury and stated he declined surgery although no MRI done to determine if surgery needed. 

"Considering all circumstances and relevant factors, a lack-of-credibility determination can be based on inconsistencies in the petitioner's testimony, inconsistencies between his testimony and the documentary evidence, inaccuracies or falsehoods, or implausible explanations."  Chaib v. Ashcroft, 397 F.3d 1273, 1278 (10th Cir. 2005).  In this case, the Board finds that this evidence supports a finding that the Veteran is not always an accurate historian. 

An October 2003 VA MRI report includes an impression of complete tear of the patellar tendon due to an accident.  A December 2003 report from "M.H.", M.D., notes complaints of left knee pain following a sports accident six months before, and that an MRI showed a complete tear of the patellar tendon, providing more evidence against this claim.  

An April 2004 VA treatment record documents that the Veteran had a complete left patellar tendon tear and chose not to have surgery.  An August 2004 operative report from Inova Mount Vernon Hospital documents that the Veteran underwent an arthroscopy of the left knee with chondroplasty, debridement, exploration, and delayed repair of a ruptured infrapatellar tendon. 

In a February 2008 VA examination report, the examiner noted that the Veteran sustained a left knee injury in 2005, and that the diagnoses included high-riding patella of the left knee secondary to old patella tendon rupture with degenerative arthritis medial compartment.  The examiner essentially concluded that it was less likely than not that his left knee condition was caused or aggravated by his right knee condition. 

This is evidence against the Veteran's claim that his right knee disability caused or aggravated his left knee condition. 

The Board recognizes that the Veteran once worked as an emergency medical technician and therefore is somewhat competent to offer medical as well as lay opinions.  In this regard, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court held that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment.  The Board finds the Court's discussion relevant to the instant case. 

Although competent, the Veteran's medical opinion is entitled to very low probative weight.  There is no evidence that he has specialized knowledge in joint pathology or the etiology of joint disorders.  It is also his own claim and, as noted above, the Veteran is not always accurate in describing his problem and its history.

As such, the Veteran's own statements in support of the claim are not considered particularly probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Moreover, the Veteran, as the claimant, has an interest in the outcome, which tends to reduce the value of both his medical and lay opinions.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest may affect the credibility of testimony, it does not affect competency to testify."). 

In the memorandum decision the Court determined that the February 2008 VA examiner's rationale with regard to a theory of aggravation and secondary service connection was conclusory and therefore inadequate.  As a result the Board will not consider this opinion.   

In January 2012, the Board remanded the issue for an opinion from the February 2008 VA examiner regarding whether it was at least as likely as not that the Veteran's left knee disability was caused by or aggravated by his service-connected right knee disability.  If the February 2008 VA examiner was unavailable, the Board requested that the Veteran be scheduled for a new VA examination with the examiner providing the requested opinions along with detailed rationale.

The Veteran was afforded a new VA examination in March 2012.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination that followed the VA's disability benefits questionnaire for knee and lower leg conditions, the VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner provided the following rationale:

Review of his C-Files indicates that he had no issues with his left knee while in service.  As per my clinical experience the injury which he sustained to his left knee most likely occurred independent of his right knee situation.

The Board finds that the March 2012 physical examination was adequate in terms of the evaluation of the current disability. 

In August 2013, the Veteran submitted a statement requesting a new VA examination.  The Board finds that the actual examination provided to the Veteran in March 2012 was adequate as it followed proper VA procedures.  Accordingly, a new VA examination is not warranted. 

However, the Board notes that the March 2012 VA examiner's opinion is, arguably, "inadequate" as it does not clearly discuss the theory of aggravation.  This finding does not suggest that the whole evaluation of the knee was "inadequate", simply that we needed more information regarding a critical issue in this case:  Whether one disability was aggravated by another disability.  The overall physical evaluation of the disability at issue is found adequate (in fact, one can argue that this examination does tackle this issue of aggravation when it finds the injury which he sustained to his left knee most likely occurred "independent" of his right knee situation, however, in light of the wide-ranging litigation in this case, the Board wished to be absolutely certain); we simply need an opinion regarding aggravation based on this data.    

The VA examiner was asked to provide another opinion regarding aggravation in March 2012.  After detailing the Veteran's history of right and left knee pain, the examiner noted that the Veteran "did not give [history] of giving way of his right knee and falling and injuring his left knee.  Therefore in my opinion injury to his knee is less likely than not related to his right knee condition."  

The Board acknowledges that the additional opinion by the March 2012 examiner still does not adequately address the theory of aggravation.

A separate VA examiner was asked to provide an opinion regarding aggravation.  In March 2013 a VA examiner, after reviewing the Veteran's VA treatment records, opined that the Veteran's left knee disability is less likely than not proximately due to or the result of his service-connected right knee disability.  The March 2013 VA examiner provided the following rationale: 

Review of patient's C&P exam of left knee done 2008 and 2012 show a clear history of trauma to the left knee in 2004 when he turned rapidly and tore his ACL.  This was in an attempt to get out of someone's way, and was not due to instability, giving way, weakness, or in any other part related to his right knee condition.  The initial injury to left knee was not caused by his right knee condition.  Patient's current left knee condition is a result of his patellar tendon rupture.  This is a serious injury, which can lead to chronic knee problems, despite patient's surgery.  Patient's current left knee condition is residual of patellar tendon repair surgery, and he has also progressed to degenerative disease.  However, he would have progressed to the degenerative disease as a result of his torn patellar tendon.  His right knee disability did not aggravate his left knee injury.

The Board acknowledges that the March 2013 VA examiner did not have the opportunity to review the Veteran's claims file in its entirety and only reviewed the Veteran's VA treatment records and previous VA examinations.

In order to ensure that the Veteran was afforded an adequate and completely neutral opinion regarding the theory of aggravation (as well as the problems in obtaining an opinion as requested by the Veteran's Court) the Board requested an outside medical opinion (OMO) on the issue in March 2014.

In May 2014, the OMO examiner responded to the Board's request.  The examiner reviewed the claims file in its entirety.  After discussing the Veteran's background of bilateral knee complaints the examiner provided the following opinion and rationale regarding the Veteran's left knee disability and the theory of aggravation:

With regards to the C-File, I can find no specific evidence of the right knee having an episode or instability situation that directly injured the left knee.  Additionally, there is medical evidence of an unrelated injury to the left knee where he had a patellar tendon injury that required subsequent.  Therefore, the most obvious and glaring causation of a left knee problem at this time would be this prior injury to the left knee that occurred separate from the service and separate from his injured right knee and the subsequent surgery he had on the left knee.  Therefore, I would feel that it is impossible to state that his left knee condition was aggravated by his right knee disability or his right knee.  Therefore, in my opinion, it is less likely than not that his left knee disorder was aggravated by his service-connected right knee disability or left Achilles tendon repair as he has a specific injury that occurred in an unrelated fashion and subsequently had surgery on that left knee.

The Board must find that this medical opinion is entitled to great probative value, providing highly probative evidence against the Veteran's claim.  It is also supported by the facts of this case, which, as noted above, clearly indicate a post-service injury to the knee that caused the current problem. Both the best facts and the best medical evidence in this case provide highly probative evidence against the claim, outweighing all evidence in support of this claim, including the Veteran's statements.

The Board finds that the totality of preceding VA examinations and the OMO provides highly probative evidence in favor of a finding that the Veteran's left knee disability was not caused by or aggravated by another service-connected disability.  The Veteran has provided no evidence in support of his claim of aggravation other than his own statement and the medial opinions obtain, from both VA and independent sources, have consistently provided highly probative evidence against this claim. 

Based on the above analysis, the Board concludes that the preponderance of evidence of record is against a finding that the Veteran has or has had a left knee disability which was caused or aggravated by a disability for which service connection has already been established.  Hence, his appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, as discussed above, service connection has been assigned for chondromalacia of the right knee, with instability and arthritis each rated as 10 percent disabling.  The combined rating for the Veteran's right knee disabilities is 20 percent.  

In November 2009 the Board denied the Veteran's claims for increased evaluations for right knee instability and right knee arthritis on both a schedular and extraschedular basis.

In the memorandum decision the Court determined that the Board failed to explain how the rating schedule contemplated the Veteran's employment difficulties and did not amount to "marked interference with employment" and therefore the Board's statement of reasons or bases was inadequate.

In January 2012 the Board remanded the issue of extraschedular consideration.  The Board asked the 2008 VA examiner to provide an opinion regarding whether the Veteran's right knee disorder causes "marked interference with employment" and if the 2008 VA examiner was unavailable the RO was to schedule the Veteran for a new VA examination in which the examiner would address the question asked.  

The Board also directed the RO to refer the Veteran's claim for an increased evaluation to the Director of Compensation Services for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

In March 2012 the Veteran was afforded a VA examination, which is discussed in detail above.  The examiner provided an opinion regarding the effect of the Veteran's right knee disability on his employment:

Veteran has DJD of his right knee.  MRI of right knee on 12/6/05 was negative.  His right knee ROM and muscle strength was WNL.  He had no swelling or tenderness of the knee.  He works as a security officer and states that he has to do lot of walking, driving and air travel and his knee condition interferes with his job.  Review of VA record also indicates that he  missed his 12/5/06 and 4/6/09 ortho appointments at the Washington VAMC.  In my opinion his right knee condition most likely does not cause marked interference with his employment.  (emphasis added)

After obtaining the March 2012 VA examination, notwithstanding the above, the RO referred the matter of extraschedular consideration to the Director of Compensation Service who determined that an extraschedular rating was not warranted in this case because the totality of the evidence does not support the contention that the Veteran's service-connected right knee disability "is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical."  

The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected right knee disabilities.  The question of whether an extraschedular rating is warranted for the Veteran's right knee disabilities has been subject to a decision by the agency of original jurisdiction.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

After reviewing the totality of the evidence contained the claims file, as discussed in detail above, the Board finds that an extraschedular rating is not warranted.

A review of the evidence, including the private medical records submitted by the Veteran, tends to show that the Veteran's right knee disabilities result in reduced range of motion, some instability, pain and flare-ups which have caused the Veteran to miss workon some occasions.  As discussed in previous opinions, the evidence, including the private medical records, does not suggest that a higher schedular rating is warranted for either right knee instability or right knee arthritis.  

The Veteran should understand that missing work due to his service-connected disability does not automatically warrant the grant of an extraschedular rating.  Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96 (emphasis added).

Every service-connected disability, by its very definition, will interfere with a Veteran's employment, limiting his ability to do the things he wishes to do.  The regular rating schedule contemplates for such interference with employment.  The Veteran has a combined rating of 20 percent for his right knee disabilities (very generally indicating a 20 percent reduction in his ability to work, a very significant disability that will cause the Veteran problems).  

The Board finds that Veteran's symptoms do not warrant an extraschedular rating for an exceptional or unusual disability picture.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current evaluation.  Further, the indications of a "rambling story that does not quite hold together" is found to be factual significant.  In this case, the fact that a witness does not provide a completely accurate history of the problems he has with his knee does not automatically invalidate all his testimony.  E.g., United States v. Reed, 297 F.3d 787, 789 (8th Cir. 2002); United States v. Urban, 404 F.3d 754, 782 (3d Cir. 2005); Janigan v. Taylor, 344 F.2d 781, 784 (1st Cir. 1965).  The maxim falsus in uno, falsus in omnibus is no longer followed, when understood as a rule that a trier of fact may or must disbelieve the entirety of a witness's testimony if he disbelieves any part of it.  Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007); Allen v. Chicago Transit Authority, 317 F.3d 696, 703 (7th Cir. 2003); Piraino v. International Orientation Resources, Inc., 137 F.3d 987, 991 n. 2 (7th Cir. 1998); Lambert v. Blackwell, 387 F.3d 210, 256 (3d Cir. 2004); United States v. Weinstein, 452 F.2d 704, 713-14 (2d Cir. 1971).  As explained in the Kadia case, "anyone who has ever tried a case or presided as a judge at a trial knows that witnesses are prone to fudge, to fumble, to misspeak, to misstate, to exaggerate.  If any such pratfall warranted disbelieving a witness's entire testimony, few trials would get all the way to judgment."  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009). 

In this case, the fact that the Veteran has trouble with his knee is not in dispute, the only question is who much trouble he has with the knee.  In this case, the Board finds that the best evidence in this case is the medical evidence of record.  Based on the above analysis, the Board concludes that the preponderance of evidence of record is against a finding that the Veteran's right knee disabilities warrant an extraschedular rating.  Hence, his appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2013).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2002, September 2004, June 2006, and January 2008.  These letters informed the Veteran of the evidence needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  Not all of this notice was provided to the Veteran prior to the initial adjudication of his claims by the RO. However, since the last notice letter was sent the Veteran has had sufficient opportunity to participate in the processing of his case.  Furthermore, the RO readjudicated the claims by issuance of a Supplemental Statement of the Case in April 2008, after the last notice letter was sent.  The defect in timing of VCAA notice was thus cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

To the extent that any VCAA notice defects remain, the presence of any such defects does not mean that the Board must delay adjudication of the appeal so that corrective notice can be provided to the Veteran.  Rather, such delay for corrective notice is required only if the defects in notice have been prejudicial to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Here there would be no prejudice.  The Veteran has demonstrated that he is aware of what is needed to substantiate his claims.  Specifically, a review of the Veteran's and his representative's submissions, received between 2004 and the present, indicates an understanding of the issues and shows that he knows that has the right to submit additional evidence, and of the availability of additional process. 

Furthermore, the Veteran's representative has submitted argument going to specifics of the law and the rating criteria.  The Veteran has indicated that he has no more evidence to submit.  A delay in adjudication of this appeal to provide the Veteran with notice of that which he is already aware would serve no useful purpose. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and service treatment records.  Associated with the claims file are private treatment records including those from Inova Mount Vernon Hospital, Anderson Clinic, Inc., Georgetown University Hospital, Virginia Hospital Center-Arlington, and "M.H.", M.D. 

The Veteran was afforded VA medical examinations in November 2002, July 2006, February 2008 and March 2012, and etiological opinions were obtained.  The Board also obtained an outside medical opinion.  As explained elsewhere in this decision, these examinations, taken as a whole, were adequate and are sufficient to make a decision on these claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
    
ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


